Appeal from an order of the Supreme Court, Oneida County (Samuel D. Hester, J.), dated July 19, 2011. The order, among other things, denied the motion of defendant Jeanne M. Barley for an extension of time to file a motion for summary judgment.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties on March 7 and 8, 2013 and February 28, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Smith, J.E, Carni, Lindley, Sconiers and Whalen, JJ.